                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                 8:09CR174
      vs.
                                                         DETENTION ORDER
VINCENT PATRICK GEPSON,

                    Defendant.


      The defendant has failed to meet the burden of showing, by clear and convincing
evidence pursuant to 18 U.S.C. § 3143 (a) and Fed. R. Crim. P. Rule 32.1(a)(6) that
defendant will appear at court proceedings and will not pose a danger to the safety of
any person or the community if released. The Court’s findings are based on the
evidence presented in court and contained in the court's records. Specifically, the court
finds that Defendant has a lengthy criminal history, was terminated from RRC for
alleged insolent behavior; and upon release from prison, travelled to Missouri without
the consent of his supervising officer. Moreover, there is reason to believe he took pain
relief medication in amounts greater than prescribed and that he ingested plastic tubing,
for reasons known only to him but nonetheless indicative of trying to hide drugs, or
securing an opportunity for transport to the hospital, thereby potentially obtaining an
increase in the amount prescribed or gaining access to additional drugs. When
confronted about the plastic tubing, Gepson provided conflicting explanations, none of
which were credible.


      Gepson cannot be trusted to comply with any treatment program or the terms of
his supervision, including those conditions of release focused on ameliorating the risks
of his nonappearance at court proceedings and harm to the public if released.
Accordingly,


IT IS ORDERED:


1)    The above-named defendant shall be detained until further order.


2)    The defendant is committed to the custody of the Attorney General for
      confinement in a corrections facility; the defendant shall be afforded
      reasonable opportunity for private consultation with counsel; and on order
      of a court of the United States, or on request of an attorney for the
      government, the person in charge of the facility shall deliver the defendant
      to a United States Marshal for appearance in connection with a court
      proceeding.


July 18, 2019
                                        BY THE COURT:
                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge




                                    2
